Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (US 6,222,501), hereafter “Yajima”.
Regarding Claim 16, Yajima teaches a method for tethering an object (card 22 [2:21]) to a clamping device (attaching mechanism 30 [2:26]) comprising:
coupling the clamping device to a first object (31 is a clip for gripping or holding the upper end of the display panel 12 [2:28-29]);
removably tether a second object to the clamping device (GPS antenna 20 with cable 21 and card 22 [2:22-23] is disposed on the base plate 33 [2:33-34]; see Yajima Fig. 1, below); and
decoupling the second object (card 22 [2:21]) from the clamping device (attaching mechanism 30 [2:26]; see Yajima Fig. 1, below),
wherein decoupling the second object (card 22) from the clamping device (mechanism 30) is carried out independently from the coupling of the clamping device (mechanism 30) to the first object (display 12) (see Fig. 1, below, in which antenna 20 tethered to card 22 is coupled to mechanism 30 after mechanism 30 has been coupled to display 12), and
wherein removably tethering the second object (card 22) to the clamping device (mechanism 30) comprises:
inserting a tether insert (antenna 20 [2:22-23]) into an aperture (recess 33A [2:53]) defined within the clamping device (33A shown in Yajima Fig. 2, which is a perspective view of the attaching mechanism [1:64-65]) (tethered antenna 20 is magnetically attached to steel plate 33B [2:53-56]); and
seating a plate (steel plate 33B [2:54]) disposed on a bottom of the tether insert (antenna 20) with a magnet disposed in the aperture (steel plate 33B disposed in aperture 33A provides a magnetic attraction to tether insert (antenna 20) [2:53-56]).

    PNG
    media_image1.png
    370
    450
    media_image1.png
    Greyscale

Yajima Fig. 1


    PNG
    media_image2.png
    340
    471
    media_image2.png
    Greyscale

Yajima Fig. 2

Regarding Claim 18, Yajima discloses the limitations of Claim 16, as described above, and further teaches decoupling the second object from the clamping device comprises decoupling a tether insert (antenna 20) coupled to the second object (cable 21 

Regarding Claim 20, Yajima discloses the limitations of Claim 16, as described above, and further teaches removably tethering the second object to the clamping device comprises coupling a tether (cable 21) coupled to the second object (card 22) to a tether insert (antenna 20) removably coupled (via the magnetic connection to 33B [2:54-56]) to the clamping device (mechanism 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 6,222,501) in view of Eibner et al. (US 9,086,194), hereafter “Yajima” and “Eibner”, respectively.
Regarding Claim 19, Yajima discloses the limitations of Claim 16, as described above, but does not explicitly teach illuminating the clamping device through an LED disposed within a proximal portion of the clamping device.
Eibner is also concerned with clamping objects and teaches an LED (light source 6 [4:31-32]) connected with electrically conductive clip member 4 ([4:19-21]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osterweil (US 2006/0152358) teaches a bed-exit monitoring method of a tether with a spring clamp at one end and a magnet on the other.  Wilkins (US 10,709,950) teaches a golf practice apparatus with a spring clamp holding the device to a playing surface, and a magnet used to restrain a tethered golf ball to the device.  Uryasov (US 2008/0134474) teaches a ferrous clamp with a magnet attached to a tethered object.  Opolka (US 2008/0304257) teaches a clamp, magnet, and light, but does not teach a tethered object.  Dewey (US 10,533,733) teaches a clamp, light, magnet, and a receiver for the magnet on the device, but does not teach a tethered object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723